Citation Nr: 1707890	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-24 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 percent for service-connected bipolar disorder for the period prior to January 9, 2015.

3.  Entitlement to a disability rating in excess of 70 percent for service-connected bipolar disorder for the period beginning January 9, 2015.

4.  Entitlement to total disability rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Esquire




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from December 1975 to July 1977.  The Veteran also served in the United States Navy from September 1978 to September 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Portland, Oregon RO has assumed the role of agency of original jurisdiction.

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in August 2016.  A transcript of the hearing is in the claims folder.  


FINDINGS OF FACT

1.  At the August 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal as it pertained to his claim for service connection for PTSD.

2.  For the period prior to January 9, 2015, the Veteran's bipolar disorder is productive of occupational and social impairment that more nearly approximated a disability picture manifested by deficiencies in most areas.  

3.  For the entire appeal period, the Veteran's bipolar disorder has not manifested total social and occupational impairment.

4.  The effects of the Veteran's bipolar disorder have rendered him unemployable for the entire appeal period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  For the period prior to January 9, 2015, bipolar disorder is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9432 (2016).

3.  For the entire appeal period, a 100 percent disability rating for bipolar disorder is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9432 (2016).

4.  The criteria for entitlement to TDIU have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claim

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. § 20.204.  At the August 2016 hearing, after discussion, the Veteran expressed his decision to withdraw his claim of service connection for PTSD.  The hearing he transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Accordingly, the Board finds that the Veteran's withdrawal of his PTSD claim was well-informed; thus the Board does not have jurisdiction to review that issue and the appeal, as it pertains specifically to the issue of PTSD, is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a fully compliant VCAA notification letter in January 2011.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records relevant Social Security Administration records and lay statements of argument.  In addition, the Veteran was afforded a VA examination in relation to his increased rating claim in January 2015.  As discussed in more detail below, the VA assessment includes a review of the Veteran's pertinent post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the VA examination and subsequent addendum are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are ready to be considered on the merits.

Increased Rating for Bipolar Disorder

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Notably, "staged" ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The Veteran's bipolar disorder is currently rated under Diagnostic Code 9432.  All psychiatric disorders are evaluated under a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a work-like setting); and inability to establish and maintain effective relationships. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Further, "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that DSM-IV has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  The claim on appeal was certified to the Board on March 23, 2015.  Thus, the claim was pending before the AOJ and DSM-V technically applies.  Although the recently adopted DSM-5 no longer utilizes this scale, the scores remain informative as to how physicians have assessed the Veteran's functionality during the period under review.  Throughout his appeal period, the Veteran's GAF scores have remained at 55.

According to the DSM-IV, GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).  

By way of history, the Veteran was awarded a 50 percent disability rating in a January 2009 rating decision.  The pertinent findings reflected symptoms of ongoing anxiety, chronic headaches in association with anxiety attacks, depression, isolation, and severe panic attacks two to three times a year; the Veteran's GAF score was 55.  See, e.g., VA examination reported dated November 2008.

The Veteran filed his current claim for an increased rating in November 2010.  Early in the appeal period, the Veteran endorsed symptoms of moderate depression and moderate anxiety, including nervousness, fear of losing control, inability to relax, irritability, agitation, and difficulty concentrating.  The Veteran also reported isolation, inability to tolerate groups, and poor short term memory.  There were no suicidal or homicidal ideations.  See VA Treatment Records dated November 18, 2010; Social Security Administration Medical Records dated August 2010 and September 2010.

In August 2013, the Veteran reported feeling depressed and having nightmares a couple times a week.  However, he had no intent or plan regarding suicidal or homicidal ideations.  He was assigned a GAF score of 55.

Subsequently, the Veteran endorsed similar symptoms.  He reported that his anxiety and irritability were good some days, and other days, not good.  He endorsed occasional nightmares, but no active psychotic symptoms.  At one point, in May 2014, the Veteran had to cancel his mental health appointment due to severe anxiety; he found it difficult to leave his house.  See VA Treatment Records dated April 22, 2014, May 22, 2014, and June 20, 2014.

The Veteran underwent additional VA examination on January 9, 2015.  At this time, the Veteran's symptoms included depressed mood, anxiety, near continuous panic or depression, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining relationships, difficulty adapting to stressful circumstances, and impaired impulse control.  The Veteran reported that he lived with his wife and stepson.  His hobbies included yard work, working on a truck and burning trash.  He avoided people as much as possible, but had a friend that visited him twice a month.  He preferred to be alone all the time.  When angry, the Veteran verbally argued, and at times, threw things.  During the interview, the Veteran was nervous and tearful.  The clinician opined that the Veteran's bipolar disorder resulted in occupational and social impairment with deficiencies in most areas.  

Subsequent treatment records indicate that overall, the Veteran reported doing well.  He endorsed improved mood and periodic nightmares, but no irritability.  At times, when he did not have his medication, his irritability increased, but he reported that he had no violent episodes and no suicidal or homicidal ideations.

Also of record are lay statements from the Veteran.  At the Board hearing, the Veteran testified that his symptoms included paranoia and sleep disturbances.  He isolated himself as much as possible from other people; he only maintained a relationship with his wife and stepson.  He reported that once a month, sometimes more, when his symptoms flared up, he would into the woods with his dogs for complete isolation.  He rarely socialized; he only had one friend who occasionally stopped by to visit.  He also reported internal suicidal ideations.  

Based on the above, the Board finds that a uniform 70 percent rating is warranted for the entire appeal period.  The Board notes that the February 2015 rating decision awarded a 70 percent rating based on the findings of the January 2015 VA examination.  A review of the Veteran's medical records and reports demonstrate that the frequency, severity, and duration of symptoms the Veteran endorsed during the January 2015 VA examination were present at the beginning of the appeal period.  The Veteran consistently reported severe isolation, irritability, anger, continuous depression, mood swings, and poor short term memory as early as November 2010.  There is no significant change in the Veteran's symptomatology during the appeal period.  In short, the Board finds that based on the consistency demonstrated by the Veteran's disability picture as early as November 2010, a 70 percent rating is warranted for the entire appeal period.

The Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating and no more.  The Veteran on this record does not have delusions or hallucinations; he has not demonstrated grossly inappropriate behavior.  Although the evidence demonstrates some problems with anger and impulse control (sometimes the Veteran throws things when angry), such actions do no amount to total occupational and social impairment.  He reported that usually he is able to walk away from situations when he is angry, rather than lose control.  He is not a danger to himself or others, and there is no evidence that he had an inability to perform any activities of daily living.  He has not shown that he was ever disoriented to time or place and had no memory loss so severe as to not recall the names of relatives or his own name.  Thus, the Veteran has not demonstrated symptoms that have caused total occupational and social impairment in most of the referenced areas for the 100 percent disability rating.  See Vazquez-Claudio, 713 F.3d at 116-17.

The Board notes that the Veteran has been hospitalized for inpatient treatment from November 2011 to January 2012.  However, records clearly establish that such treatment was for the purpose of substance abuse treatment and not psychoanalysis; the Veteran did not receive "hospital treatment" for any service-connected disability.  Thus, a 100 percent rating for this time period is not warranted.

The Board is aware that some evidence of record calls into question the Veteran's ability to secure and follow a substantially gainful occupation.  The Board is cognizant of the difference in criteria for a 100 percent rating that is set forth by the rating schedule under DC 9432, see supra, and the requirements for entitlement to a TDIU (addressed below).  Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation; a 100 percent bipolar rating involves a showing of total occupational and social impairment based on enumerated symptoms.  38 C.F.R. § 4.16, cf. § 4.130, DC 9432.  Thus, marginal, sheltered, or failed employment does not necessarily equate to total occupational and social impairment.  In this regard, the evidence addressing the Veteran's unemployability is not probative evidence showing that the Veteran's symptoms more nearly approximates total occupational and social impairment as unemployability does not equate total impairment.

In conclusion, the Veteran does not manifest either the symptomatology or the impairment required for a 100 percent rating for the service-connected bipolar disorder at any time from November 2010, the period in question. 

The Board's findings above are based on the rating schedule.  For exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptomatology associated with the Veteran's disability is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  Rather, the applicable criteria allow for consideration of all factors which interfere with occupational and social impairment.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The ratings assigned consider the impact on the Veteran's employment.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted. 38 C.F.R. § 3.321 (b)(1). 

Total Disability based on Individual Unemployability 

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). 

This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  

In this case, the veteran is service-connected for bipolar disorder, rated 70 percent disabling.  As the Veteran's service-connected disability is at least 60 percent, he meets the schedular requirement for a total disability rating based on individual unemployability.

The record reflects that the Veteran's employment history consists mainly of laboring jobs.  From September 1993 to July 1994, the Veteran worked as a truck driver.  From October 1994 to July 1995, the Veteran worked as a cook.  From December 1995 to May 1996, and from July 1996 to November 1997, he Veteran worked as a laborer.  From August 1999 to December 1999, the Veteran worked as a forklift operator.  From 2001 to 2003, the Veteran worked as a laborer, and from 2002 to 2004, the Veteran worked as a gas station attendant.  See Social Security Disability application dated August 2010.  Most recently, the Veteran worked full time as an office clerk.  The Veteran has his GED, but does not have any college degrees or vocational training.

Entitlement to a total rating must be based solely on the impact of a Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful work.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The question in a claim of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is whether a Veteran is capable of performing the physical and mental acts required by employment and not whether a Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. Court of Veterans Appeals (now the U.S. Court of Appeals for Veterans Claims) (Court) discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

At the August 2006 VA examination, the Veteran reported that he was unable to hold a job for longer than a year.  The clinician opined that the Veteran's difficulty maintaining employment was due to his mental and emotional symptoms and psychiatric diagnosis.  The clinician also stated that the Veteran's alcohol use was a "primary contributing factor" in his difficulty maintaining work.  

At the time of the November 2008 examination, the Veteran was employed full time as an office clerk at a VA facility.  The Veteran stated that his depression and hypomanic episodes, along with alcohol use contributed to his difficulty in maintaining employment.  However, he was optimistic in that he felt like he could work if he found "the right situation," which included part-time employment.  Upon examination and interview of the Veteran, the clinician noted that the Veteran's stress most often occurred in employment situations, which caused an increase in his symptoms, which led to him quitting his jobs.  Ultimately, the clinician opined that the combination of the Veteran's bipolar disorder along with his alcohol and substance use made it difficult for the Veteran to maintain employment; the bipolar disorder caused depression with anxiety and manic symptoms while under stress.

In 2010, the Veteran applied for Social Security disability benefits.  The agency found that due to the Veteran's social interaction limitations and social anxiety, he should only have brief, infrequent contact with the public and coworkers.  However, given the Veteran's employment history, the Veteran's limitations did not preclude him from maintaining his past occupation as a machine operator.

At the January 2015 VA examination, the clinician opined that the Veteran's bipolar disorder rendered him unemployable.  Specifically, the examiner noted that the Veteran's bipolar cycles, which resulted in several weeks of either depression or mania, would prevent him from attending work reliably or regularly.  His bipolar disorder impacted his concentration, thought organization, social comfort, ability to cooperate and communicate with others in normal circumstances, ability to tolerate frustration and control his anger in conflict situations, and his general emotional stability.

Also of record is an October 2016 Employability Evaluation from a Certified Vocational Rehabilitation Counselor.  In the opinion, the counselor noted that the Veteran's bipolar cycles of mania and depression lasted for three to six months at a time.  During the Veteran's manic cycles, he was able to do his job well and had no significant issues with anger management.  However, during the depressive cycles, the Veteran stayed isolated and had difficulty even getting out of bed.  Overall, the Veteran was able to do well and work during his manic cycles, but his depressive cycles rendered him unable to sustain employment.  During his depressive cycles, he would often quit his jobs due to his symptoms.  Ultimately, the counselor opined that due to the Veteran's inability to maintain concentration and stamina, along with his inevitable irritability, coupled with the fact that all jobs require some level of contact with others, the Veteran was not employable.

The Board is of the opinion that the Veteran's bipolar disorder has rendered him unemployable.  As noted in Moore, the Board must address the TDIU question in a practical matter.  Notably, the Veteran's employment history consists of a wide variety of jobs, include machine operator, cook, and office clerk.  Although the Veteran has experience in several different fields of employment, the Board finds that the cyclical nature of the Veteran's bipolar symptoms would, as a practical manner, prevent him from maintaining employment in any field.  The record demonstrates that the Veteran is unable to maintain employment for a significant amount of time.  Based on the opinions of medical and vocational professions, although the Veteran can obtain and maintain employment during his manic cycles, it seems as though the Veteran's inevitable depressive cycle causes him to quit his jobs.  His general emotional instability makes employment unrealistic.

Considering the entire record in light of the above, and in light of the combined effects of the service-connected bipolar disorder, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports an award of TDIU.  The claim is granted.  



ORDER

The issue of entitlement to service connection for PTSD is dismissed.

A 70 percent disability rating is granted for the period prior to January 9, 2015.

Entitlement to a disability rating in excess of 70 percent for the period beginning January 9, 2015 is denied.

Entitlement to TDIU is granted




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


